Citation Nr: 1326781	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  09-27 992A	)	DATE
	)



On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Newark, New Jersey



THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for kidney disease.



REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1966 to July 1970.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In March 2011, the Veteran testified at a hearing held at the RO before the undersigned Acting Veterans Law Judge via videoconference technology.  A transcript of the hearing has been associated with the record.

This matter has previously been before the Board in February 2012, December 2012, and May 2013.  In May 2013, the Board remanded the appeal for an adequate medical opinion addressing the etiology of the Veteran's diabetes mellitus and microalbuminuria.  

In addition to the paper claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the paperless claims files reveals documents that are either duplicative of the evidence in the paper claims file or irrelevant to the issues on appeal.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from June 1966 to July 1970.

2.	On August 5, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant, through his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.




ORDER

The appeal is dismissed.




		
	SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


